DETAILED ACTION
	The instant application having Application No. 17/039,584 has a total of 30 claims pending in the application, there are 3 independent claims and 27 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 9/30/2020 are acceptable for examination purposes.
  
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/039,314.  Although the conflicting claims are not identical, they are not patentably distinct from each other.   Further, although the claims of 17/039,314 have not yet been patented, both applications have the same effective filing date, and therefore this rejection must be overcome.  See MPEP 804(I)(B)(1)(b)(ii).

Instant Application
US 17/039,314
1. An apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
receive, at a node device of multiple node devices, and from a control device via a network, an instruction to the multiple node devices to retrieve rows of data values of a data set that meet specified criteria from persistent storage within at least one storage device, wherein: 
the data set comprises multiple data set parts that are persistently stored within the at least one storage device; 
each data set part comprises multiple row groups; each row group comprises data values of multiple rows of the data set; 
each row comprises multiple data fields that each fall within a column of multiple columns of the data set; and 
the data values within each row group are arranged in a columnar organization in which data values within each column are stored in adjacent storage locations; 
receive, at the node device, a quantity of identifiers that each identify a data set part of the multiple data set parts that the node device is assigned by the control device to retrieve rows from that meet the criteria; 
in response to receiving the identifiers from the control device, the at least one processor is caused to perform operations comprising: within each reading thread of a quantity of reading threads, the at least one processor is caused to perform operations comprising: 
use one of the identifiers in communications with the at least one storage device via the network to retrieve the corresponding data set part and corresponding part metadata; 
and store a subset of the multiple row groups of the data set part that each, according to corresponding row group metadata, could include at least one row that meets the criteria, along with the corresponding row group metadata, within a data buffer of a buffer queue; 
operate the buffer queue as a first-in-first-out (FIFO) buffer in which the first data buffer of multiple data buffers to be filled with a subset of row groups of a data set part becomes the first data buffer from which the subset of row groups is retrieved by multiple provision threads; 
within each provision thread of  a quantity of provision threads, the at least one processor is caused to perform operations comprising;


 




provide the data values of a subset of the multiple rows within the row group that meet the criteria to the requesting device via the network or to an application routine executed within the node device; and in response to each instance of storage of a subset of the multiple row groups of a data set part of the data set within a data buffer of the buffer queue, analyze at least one of a level of availability of storage space within the node device and a level of availability of processing resources of the at least one processor to determine whether to dynamically adjust the quantity of reading threads.

1. An apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receive, at a node device of multiple node devices, and from a control device via a network, an instruction to the multiple node devices to retrieve a data set from persistent storage within at least one storage device, wherein: 

the data set comprises multiple data set parts that are persistently stored within the at least one storage device; 
each data set part comprises multiple row groups; each row group comprises data values of multiple rows of the data set; 
each row comprises multiple data fields that each fall within a column of multiple columns of the data set; and 
the data values within each row group are arranged in a columnar organization in which data values within each column are stored in adjacent storage locations; 
receive, at the node device, a quantity of identifiers that each identify a data set part of the multiple data set parts that the node device is assigned by the control device to retrieve from the at least one storage device; 
in response to receiving the identifiers from the control device, the at least one processor is caused to perform operations comprising; 
within each reading thread of a quantity of reading threads, the at least one processor is caused to perform operations comprising; 
use one of the identifiers in communications with the at least one storage device via the network to retrieve the corresponding data set part and corresponding part metadata; and 
store the corresponding data set part and corresponding part metadata within a data buffer of a buffer queue from which the identifier was retrieved; 

operate the buffer queue as a first-in-first-out (FIFO) buffer in which the first data buffer to be filled with a data set part becomes the first data buffer from which the multiple row groups of the data set part are retrieved by multiple provision threads; 

within each provision thread of a quantity of provision threads, the at least one processor is caused to perform operations comprising: decompress at least one column of a row group retrieved from among multiple row groups of the data set part stored within the data buffer using a characteristic of compression of the at least one column indicated in the corresponding row group metadata retrieved from the corresponding part metadata stored within the data buffer; and provide the data values of the row group to the requesting device via the network or to an application routine executed within the node device; and in response to each instance of storage of a data set part of the data set within a data buffer of the buffer queue, analyze at least one of a level of availability of storage space within the node device and a level of availability of processing resources of the at least one processor to determine whether to dynamically adjust the quantity of reading threads.


                   Instant Application
US 17/039,314
Claim 11
Claim 11
Claim 21
Claim 21

	
	Further, the dependent claims of both cases contain substantially similar limitations.

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 11 and 21 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Elements of the claims are known, for example:  Kaushik (US 9,952,808) teaches
	An apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform 
	receive, at a node device of multiple node devices, and from a control device via a network (nodes corresponding to computer system/server 12 of Fig. 1, connected via network 82, containing a control device 16), an instruction to the multiple node devices to retrieve rows of data values of a data set that meet specified criteria from persistent storage within at least one storage device, (step 1210 of Fig. 12), wherein: 
	the data set comprises multiple data set parts that are persistently stored within the at least one storage device (parts such as the sub-blocks of Fig. 11);
	each data set part comprises multiple row groups; each row group comprises data values of multiple rows of the data set; each row comprises multiple data fields that each fall within a column of multiple columns of the data set; and the data values within each row group are arranged in a columnar organization in which data values within each column are stored in adjacent storage locations (shown on Fig. 6);
	receive, at the node device, a quantity of identifiers that each identify a data set part of the multiple data set parts that the node device is assigned by the control device to retrieve rows from that meet the criteria (Fig. 12, particularly step 1240, where the intra-file blocks must be identified to be retrieved).

However, the cited prior art does not teach:
	“in response to receiving the identifiers from the control device, the at least one processor is caused to perform operations comprising: within each reading thread of a quantity of reading threads, the at least one processor is caused to perform operations comprising: 
	use one of the identifiers in communications with the at least one storage device via the network to retrieve the corresponding data set part and corresponding part metadata; 
and 
	store a subset of the multiple row groups of the data set part that each, according to 
	operate the buffer queue as a first-in-first-out (FIFO) buffer in which the first data buffer of multiple data buffers to be filled with a subset of row groups of a data set part becomes the first data buffer from which the subset of row groups is retrieved by multiple provision threads; 
within each provision thread of  a quantity of provision threads, the at least one processor is caused to perform operations comprising;
	provide the data values of a subset of the multiple rows within the row group that meet the criteria to the requesting device via the network or to an application routine executed within the node device; and in response to each instance of storage of a subset of the multiple row groups of a data set part of the data set within a data buffer of the buffer queue, analyze at least one of a level of availability of storage space within the node device and a level of availability of processing resources of the at least one processor to determine whether to dynamically adjust the quantity of reading threads” and similarly in the other independent claims.

The general concept of analyzing availability an dynamically adjusting threads is known in the art – see, for example, Chen et al (US 2019/0158634, Paragraph 0153), but this is not performed in the manner as described in the instant application.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-30 have been rejected, but would be allowable if made to overcome the double patenting rejection set forth above.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135